DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 9/13/2022 wherein claims 9-11, 14, 16-21 and 23-26 have been amended and claim 22 has been added.
Claims 9-26 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 9/13/2022 regarding the rejection of claims 9-21 and 23-26 made by the Examiner under 35 USC 103 over Merlet et al. (US 2017/0362551) in view of Gibbins et al. (US 2010/0190004) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 7/21/2022.
In regards to the 103 rejection, Applicant asserts the following:
Applicant’s method ensures very good bond between the fibrous substrate and a layer of network formed thereon, and since Merlet’s approach may not even form such a network on the fibrous substrate, Applicant’s order produces something new. The reordering of Merlet’s process to first dry then added the compound would not be obvious as the instant method has identified superior results in that the claimed process produces a very good contact between a layer of the network and the fibrous substrate achieve such an outcome.
In response to A, the Examiner notes that the crosslinked polymer network of Merlet is the same as the crosslinked polymer network being claimed despite the process steps being reversed.
 Merlet teaches that their coating layer may comprise a cross-linked mixture of polymers such as polyvinylamine and epichlorohydrin-modified polyamide (first/third polymer) (see [0017, 0117, 0118]) overlayed and bonded with natural synthetic fibers such as cellulose (see [0033]).  
Merlet teaches that the arrangement of the fibers, first polymer chains and third polymer chains is not particularly limited. For example, the fibers of the support can be deliberately arranged, such as being woven in place or the support fibers can be distributed randomly (e.g. the support is a nonwoven web). In either case, the intertwining first polymer chains will surround the support fibers and will be held in place by the cross-links provided by the third polymer. Merlet teaches that the first substance (first polymer, first/third polymer) may be bonded directly to the support fibers or via an intermediate chemical linkage, such as a cross-linking compound that bonds to both the support fibers and the first substance (first/third polymer) (see [0048]).  Merlet teaches that their product exhibits an unexpected advantage in that the first and second substances confer surprisingly good structural integrity to the finished product (see [0016]). The disclosure of Merlet fails to suggest that the bond between the fiber and the polymer would be anything other than strong. Thus, contrary to Applicant’s arguments, Merlet’s teaching reasonably suggest a product and method of manufacturing said product which yields a product that has a very good linkage (bond) between the fiber and the polymer coating.
Because the structure of Merlet is the similar to that being claimed, it would be expected that Merlet’s crosslinked polymer must necessarily have ability to absorb and release quaternary active agents despite not being recognized as having such a property. It is pointed out that Merlet teaches that their structure may be impregnated with a solution of components inclusive of antimicrobials.  It is also pointed out that the claim requires the cationic antimicrobial be “maintained within the nonwoven fibrous structure” which is a separate and distinct structure from the crosslinked polymer noted in the arguments. 
Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-21 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merlet et al. (US 2017/0362551) in view of Gibbins et al. (US 2010/0190004).
Merlet is directed to a laundry aid wherein the laundry aid comprises a nonwoven fiber layer that is entangled (e.g. ‘hydroentangled’, per instant claims 14 and 23) (see [0042, 0201]) wherein the fiber layer may comprise natural and synthetic fiber materials (see [0033]). Exemplified fiber materials include cellulose and viscose as well as polyethylene and polyesters such as lactic acid (see [0033]) (see instant claims 9, 12 and 13). The fiber layer is to possess a coating layer which may comprise a cross-linked mixture of polymers such as polyvinylamine and epichlorohydrin-modified polyamide (see [0017, 0117, 0118]) (see instant claims 9 and 26) wherein the ratio of these polymers in the formulation is from 97:3 to 75:25, respectively (see [0118]) (see instant claims 17, 18 and 24).  See also Example 1 (see [0163]) which provides an entangled nonwoven cellulose/viscose matt coated with polyvinylamine and an epichlorohydrin-modified polyamide powder (see instant claim 19). 
With respect to instant claim 15, as it pertains to the basis weight of the nonwoven material being between 25-120 gsm, Merlet teaches that their three-dimensional network can have a weight basis of from 0.5-30 g/m2 (gsm) which overlaps with the instant claims. See MPEP 2144.05 regarding obviousness of ranges.
Merlet’s laundry aid may be impregnated with additional agents such as antimicrobials. It’s taught by Merlet that the fibrous structures may be impregnated with the additional components via impregnation with a liquid composition (see [0128]) (see instant claim 1).
Merlet fails to teach their fiber as comprising a solution of a cationic antimicrobial (e.g. . quaternary ammonium compound or silver nanoparticles).
Gibbins provides laminate constructs for providing antimicrobial benefit to a target. Exemplified antimicrobials include silver nanoparticles and quaternary ammonium salts (see claim 3) (see instant claims 10, 11 and 16) which are loaded on to a laminate construct by means of soaking a fabric member in a slurry of the antimicrobial (see example 6). Thus, it would have been obvious to use known antimicrobials, such as quaternary ammonium compounds or silver nanoparticles, in a liquid slurry and load it in to the formulation of Merlet with a reasonable expectation for success in providing antimicrobial benefit. The selection of a known material based on its suitability for its intended use is indicia of obviousness. See MPEP 2144.07.
As to the method of making the antimicrobially active laundry aid per instant claim 20, as pointed out above under the 102(a)(1), Example 1 provides a method for making the laundry aid wherein a cellulose/viscose mat was coated with polyvinylamine and a epichlorohydrin polymer (see [0163]). Gibbins teaches that the additional component, e.g. antimicrobial, can be incorporated into the impregnation composition (the polyvinylamine composition) (see [0128]) after which the impregnated material is dried (see [0138]). Although Merlet does not teach applying the antimicrobial after the treating (impregnating) and drying steps, this is not considered mitigating because changes in sequence of adding ingredients is considered obvious absent evidence of unexpected results. See MPEP 2144.04(IV)(C). 
As it relates to instant claim 25, the combination of Merlet and Gibbins would create a material capable of releasing 94% of a cationic antimicrobial solution after 15 minutes, e.g. squeezing, evaporating, soaking, diluting, etc. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611